Citation Nr: 0938119	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1955 to 
April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained 
in July 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the July 2007 VA opinion obtained in 
this case was sufficient, as it was predicated on a full 
reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
the statements of the appellant, and provides explanations 
for the opinions stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that his bilateral hearing loss is 
related to his military service.  The Board notes that 
service connection for tinnitus has been granted; thus, 
acoustic trauma is conceded.  His STRs are of record and show 
no diagnosis of, or treatment for, hearing loss.  His 
entrance examination dated in February 1955 indicated normal 
hearing acuity on whispered and spoken voice tests.  The 
Board notes that his STRs contain two audiological 
examinations, dated in May and August 1955, and both indicate 
normal hearing for VA purposes (as per 38 C.F.R. § 3.385) in 
each ear at 500 Hz to 6000 Hz.  

The Veteran underwent a March 1959 discharge examination.  A 
report of medical history accompanying the examination noted 
ear, nose, or throat trouble; however, the clinical 
evaluation revealed an abnormal mouth and throat due to his 
tonsils, while ears were normal.  The Veteran had normal 
hearing acuity on whispered and spoken voice tests.  An 
audiometric test was also conducted.  The Board observes that 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As this evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as 
shown below.  The Veteran had puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
10
LEFT
15
10
5
10
5

	

Private audiological evaluations are also of record.  Dated 
in July 1999 and January 2004, those evaluations are 
comprised of uninterpreted graphic representations of 
audiometric data.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  However, in both 
instances, the Veteran was diagnosed as having mild to 
moderate sensorineural hearing loss.

The Veteran was afforded a VA audiological examination in 
July 2007.  The Veteran's claims file was reviewed.  The 
Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
75
70
LEFT
30
35
55
65
85

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The Veteran was 
diagnosed with normal to severe sensorineural hearing loss in 
the right ear and mild to severe sensorineural hearing loss 
in the left ear.  Although the Veteran was noted to have been 
exposed to a great deal of noise around jets while in 
service, which was as likely as not the cause of his 
tinnitus, the examiner opined that the Veteran's hearing loss 
was not the result of military noise exposure.  The 
examiner's rationale was that the Veteran's discharge 
examination indicated hearing well within normal limits.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  Additionally, as 
tinnitus has been granted, acoustic trauma is conceded.  
Caluza elements (1) and (2) have therefore been met.  A nexus 
between the Veteran's current disability and acoustic trauma 
(Caluza element (3)) is still needed.  The Board notes that 
medical treatises indicate that the cause of hearing loss is 
often the same as the cause of coexisting tinnitus.  See, 
e.g., Harrison's Principles of Internal Medicine 182 (Dennis 
L. Kasper et al. eds., 16th ed. 2005).  However, as noted, 
the VA examiner in June 2007 opined that the Veteran's 
hearing loss is not related to his service, based on the 
discharge examination showing hearing well within normal 
limits.

There is absent from the record competent medical evidence 
linking any current hearing loss to the Veteran's service.  
No medical professional provides findings or opinions to that 
effect, and neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  There is simply a lack of any medical 
evidence demonstrating that his current hearing loss is 
related to military service.  

The VA audiologist's opinion is supported by the absence of 
any documented hearing loss for many years after service.  
Here, the Veteran's discharge examination showed hearing well 
within normal limits and no hearing loss is documented until 
July 1999.  There is no indication that the Veteran sought 
treatment for hearing loss prior to that time.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing auditory complaints, symptoms, or findings for 
more than 30 years between the period of service and his 
claim for service connection is itself evidence which tends 
to show that this disability did not have its onset in 
service or for many years thereafter.  A presumption of 
service incurrence for hearing loss may not be made as there 
is no indication of any sensorineural hearing loss prior to 
1999, many years after service.  38 C.F.R. §§  3.307, 3.309.

The Board acknowledges the Veteran's contention that his 
hearing loss first started in service due to the report of 
medical history accompanying his discharge examination noting 
ear, nose, or throat trouble.  However, as noted above, the 
clinical evaluation revealed an abnormal mouth and throat due 
to his tonsils, while his ears were normal.  The Board is 
also cognizant of the fact that the Veteran has been service-
connected for tinnitus and that, as noted above, medical 
treatises indicate that the cause of hearing loss is often 
the same as the cause of coexisting tinnitus.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998).  In the present case, the treatise 
evidence submitted by the appellant was not accompanied by 
the opinion of any medical expert.  The Board concludes that 
this information is insufficient to establish the required 
medical nexus opinion.  Therefore, for the reasons set forth 
above, service connection must still be denied. 

The Board acknowledges the Veteran's belief that he has 
bilateral hearing loss related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for hearing loss 
in September 2006, over four decades after leaving service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
bilateral hearing loss that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


